Case 3:19-bk-33182-SHB       Doc 24 Filed 11/06/19 Entered 11/06/19 11:26:14           Desc
                             Main Document     Page 1 of 2



                       UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF TENNESSEE
                                AT KNOXVILLE

   IN RE:

   Dolores Ann Walker,
                                                       No. 3:19-bk-33182-SHB
            Debtor.                                    Chapter 13

   Objecting Party: Tobby Walker

               OBJECTION TO CONFIRMATION OF CHAPTER 13 PLAN

   _____ 1. Debtor(s) not eligible for chapter 13 relief. 11 U.S.C. § 109(e) or (g)

    X__ 2. Plan not proposed in good faith. 11 U.S.C. § 1325(a)(3)

    X__ 3. Creditors receive less under the plan that they would receive in a chapter 7.
        11 U.S.C. § 1325(a)(4)

    X__ 4. Plan does not provide for payment of all disposable income. 11 U.S.C. §
        1325(b)(1)(B)

    X__ 5. The plan is not feasible. 11 U.S.C. § 1325(a)(6)

   _____ 6. Unsecured claims are improperly classified or plan unfairly discriminates a
         class. 11 U.S.C. § 1322(b)(1)

   _____ 7. Plan improperly provides for lien avoidance.

   _____ 8.    Collateral is undervalued or all collateral not listed.        11 U.S.C. §
         1325(a)(5)(B)(ii)

   _____ 9. No interest provided on claim or interest rate is insufficient. 11 U.S.C. §
         1325(a)(5)(B)(ii)

   _____ 10. Lack of adequate protection, either in monthly payment on secured debt or
         absence of insurance.

   _____ 11. The plan does not permit a deficiency claim.

   _____ 12. Security interest in principal residence is impermissibly modified, no
         mortgage arrearage listed, or mortgage default is not cured within a reasonable
         time. 11 U.S.C. § 1325(a)(5)
Case 3:19-bk-33182-SHB       Doc 24 Filed 11/06/19 Entered 11/06/19 11:26:14            Desc
                             Main Document     Page 2 of 2



   _____ 13. The plan does not provide for lien retention for a secured claim. 11 U.S.C. §
         1325(a)(5)(B)(i)

    X__ 14. Other: Debtor failed to disclose all monies received from transfer of real
        properties subject to lien in Grainger County Register of Deeds and per Order in
        Knox County Circuit Court, Division IV.

                                               BERNSTEIN, STAIR & McADAMS LLP



                                               By: /s/ W. Tyler Chastain
                                                 W. TYLER CHASTAIN (BPR #016029)
                                                 Bernstein, Stair & McAdams LLP
                                                 116 Agnes Road
                                                 Knoxville, Tennessee 37919
                                                 (865) 546-8030
                                                 wtylerc@bsmlaw.com




                              CERTIFICATE OF SERVICE

          I hereby certify that a true and exact copy of the foregoing Objection to
   Confirmation of Chapter 13 Plan has been served upon the following individuals by
   placing same in the U.S. Mail, postage prepaid (USM) or electronically (ECF):

                                       Dolores Ann Walker (USM)
                                       1465 Blankenship Road
                                       Washburn, Tennessee 37888

                                       John Newton, Esq. (ECF)
                                       Law Offices of Mayer & Newton
                                       1111 Northshore Drive
                                       Suite S-570
                                       Knoxville, Tennessee 37919

                                       Gwendolyn M. Kerney (ECF)
                                       P. O. Box 228
                                       Knoxville, Tennessee 37901-0228

          This the 6th day of November 2019.
                                               /s/ W. Tyler Chastain
                                               W. TYLER CHASTAIN




                                               2
